CCA 20090166. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE DEFECTS IN SPECIFICATIONS 4, 5, AND 6 OF CHARGE III RESULTED IN MATERIAL PREJUDICE TO APPELLANT’S SUBSTANTIAL RIGHT TO NOTICE.
The portion of the decision of the United States Army Court of Criminal Appeals as to Charge III, Specifications 4, 5, and 6, and the sentence is reversed. United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). The decision of that court as to the remaining charges and specifications is affirmed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further reconsideration in light of Humphries.